Citation Nr: 1827434	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  13-17 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to additional accrued benefits, to include reimbursement of the expense of last sickness and burial.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission





WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

M. Postek, Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to November 1945.  She died in June 2009, and the appellant is her nephew.  
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Informal conferences were held before a Decision Review Officer (DRO) at the RO in 2010, 2012, and 2013.  A hearing was held before the undersigned Veterans Law Judge at the RO in July 2016.  The conference reports and a transcript of the hearing are of record.

The Board remanded the case for further development in September 2016.  That development was completed, and the case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).
FINDINGS OF FACT

1.  The appellant and his sister paid for nursing facility expenses for the Veteran prior to her death in June 2009; the appellant paid 30 percent of those expenses, and his sister paid 70 percent of those expenses. 

2.  The Veteran was entitled to an additional $8,944, but no more, from VA for accrued pension benefits at the time of her death.  In August 2011, the appellant and his sister were awarded their respective percentages of the accrued pension benefits due based on an earlier calculated amount of $9,034, which was a greater amount than owed.


CONCLUSION OF LAW

The criteria for entitlement to additional accrued benefits, to include reimbursement of the expense of last sickness and burial, have not been met.  38 U.S.C. §§ 5111, 5121, 5503 (2012); 38 C.F.R. §§ 3.31, 3.551, 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's notification and assistance duties are not applicable in this case because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  In this case, resolution of the claim is wholly dependent on the application of the laws and regulations related to the amount of payments allowed for an individual who has paid the expense of last sickness and burial for a veteran.  See Mason v. Principi, 16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004).

Nevertheless, the Board notes that the RO obtained an audit of the Veteran's pension account to provide the basis for the calculation of the accrued benefits at issue in this case, as directed by the Board in its September 2016 remand.


Law and Analysis

"Accrued benefits" are defined as periodic monetary benefits authorized under law administered by VA, to which a payee was entitled at his or her death under existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid.  38 U.S.C. § 5121 (2012); 38 C.F.R. § 3.1000 (2017); see also Zevalkink v. Brown, 102 F.3d 1236 (Fed Cir. 1996).

For a claimant to prevail on an accrued benefits claim, the record must show that:  (i) the individual has standing to file a claim for accrued benefits; (ii) the VA payee had a claim pending at the time of death; (iii) the VA payee would have prevailed on the claim if he or she had not died; and (iv) the claim for accrued benefits was filed within one year of the VA payee's death.  38 U.S.C. §§ 5101(a), 5121; 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Upon the death of a surviving spouse, accrued benefits are payable only to the veteran's children.  In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 U.S.C. § 5121(a); 38 C.F.R. §§ 3.1000(a)(2), (5) (excluding other provisions not applicable here).  The amount payable shall not include any payment for the month in which the payee died.  38 C.F.R. § 3.500(g).

Effective November 5, 1990, and terminating on September 30, 2011, if a veteran having neither spouse nor child, or a surviving spouse having no child, is receiving Medicaid-covered nursing home (nursing facility) care, no pension or death pension in excess of $90 per month shall be paid to or for the veteran or the surviving spouse for any period after the month in which the Medicaid payments begin.  A veteran or surviving spouse is not liable for any pension paid in excess of the $90 per month by reason of VA's inability or failure to reduce payments, unless that inability or failure is the result of willful concealment by the veteran or surviving spouse of information necessary to make that reduction.  38 U.S.C. § 5503; 38 C.F.R. § 3.551(i).  The term "Medicaid plan" is defined as a State plan for medical assistance under 42 U.S.C. § 1396a(a).  38 U.S.C. § 5503(d)(1)(A).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the criteria for entitlement to additional accrued benefits, to include reimbursement of the expense of last sickness and burial, have not been met.

The appellant has contended that he is entitled to reimbursement for nursing facility expenses that he paid on behalf of his aunt, the Veteran, prior to her death in June 2009.  See, e.g., July 2009 claim (formal application signed in September 2010); March 2010 report of general information; October 2011 notice of disagreement; February 2018 written statement.

The RO has determined that the appellant paid 30 percent of those expenses and that his sister paid 70 percent of those expenses.  He does not dispute this percentage calculation.   Rather, he has contended that the Veteran was entitled to additional money from VA at the time of her death.  He has specifically challenged the amount she received for her 2008 calendar year pension payments.  See January 2013 DRO informal conference report; January 2013 representative written statement (also indicating that appellant understood accrued amount for calendar year 2009 was correct and no additional payment due for that time); July 2016 Bd. Hrg. Tr. at 2-3.

By way of background, the Veteran was originally awarded entitlement to VA pension benefits in 1988.  The RO later granted special monthly pension based on the need for regular aid and attendance (a higher pension rate) for approximately two years prior to her death.  See July 2007 notification letter; August 2011 rating decision (both decisions granting this rate effective from June 2007, which would be payable July 1, 2007).

The record shows that the Veteran was admitted to a nursing facility (Westwood Hills) from August 9, 2007, to October 6, 2007.  She was again admitted to that facility on November 5, 2007, re-admitted on November 16, 2007 (after a two-day hospitalization), and then resided there continuously through November 8, 2008.  The Veteran lived at home from November 9, 2008, until February 9, 2009, when she was admitted to the Saint James Missouri Veterans Home; she resided at that facility until her death in June 2009.  The record also shows that she was covered by Medicaid from September 1, 2007, to November 9, 2008 (the day she was discharged home from Westwood Hills).  See April 2008 notification letter (Medicaid initially denied for failure to submit requested information) and November 2008 Westwood Hills invoice (received in August 2009); April 2009 written notification from Missouri Veterans Home (confirming facility not Medicaid approved); May 2013 report of general information (Westwood Hills confirming dates and receipt of Medicaid).

Based on the foregoing, because the Veteran was in receipt of Medicaid-covered nursing facility care from September 2007 to early November 2008 while residing at Westwood Hills, her pension benefits were limited by law to $90 per month beginning in October 2007 (i.e., any period after the month in which the Medicaid payments begin).  38 U.S.C. § 5503; 38 C.F.R. § 3.551.

The amount of accrued benefits owed to the Veteran was based on the RO's initial review of her pension account, which revealed that the $90 limited rate should have been removed after she was discharged from Westwood Hills and was no longer in receipt of Medicaid payments.  The RO calculated the prorated amount for November 2008 ($1,264, payable December 1, 2008), as well as the subsequent monthly payments ($1,644 each), and subtracted out the amount the Veteran was already paid for those months ($540 ($90 a month for 6 months)).  Those calculations resulted in an accrued amount due of $8,944.  In August 2011, the appellant and his sister were awarded their respective percentages of the accrued pension benefits due based on an earlier calculated amount of $9,034 (a greater amount).

The RO later verified the payments made to the Veteran and the monthly amounts she was owed in response to the Board's remand, as noted above.  See December 2017 audit information printouts and January 2018 audit report in the supplemental statement of the case (SSOC).

The Board notes that the audit shows that the $90 Medicaid rate was in effect for the August 2007 to October 2007 monthly payments, in addition to the period after the month in which the Medicaid payments began, as provided by 38 C.F.R. § 3.551; that rate reduction was based on an earlier $90 rate request from the Veteran based on a prior admission to a nursing facility (Festus Manor).  See, e.g., June 2007 written submissions; see also December 2007 written submission (Veteran reported she was discharged from that facility in August 2007).  Nevertheless, the record also shows that the Veteran was awarded a retroactive payment in January 2008 based on adjustments to her benefits for the August 2007 to December 2007 payments after removal of the Medicaid rate based on that prior nursing facility admission - and before she notified VA that she had been admitted to Westwood Hills.  See, e.g., January 2008 notification letter (explaining the award of the higher payments for those months) and award print; March 2008 written statement (Veteran requested $90 rate based on admission to a nursing facility); January 2018 SSOC audit report (showing lump sum payment in January 2008).
In addition, the Veteran continued to receive monthly payments at a higher, non-Medicaid rate for the payments from February 2008 to June 2008 when she was residing at Westwood Hills and had already been in receipt of Medicaid, when it appears that she should have remained at the $90 rate.  See June 2008 notification letter and award print.

In summary, the total amount of the accrued benefits awarded to the appellant and his sister reflect the pension benefits owed to the Veteran after her discharge from Medicaid-covered nursing facility care, as the original payments remained at the $90 rate.  The RO properly adjusted the Veteran's benefit payments to reflect her admission to the Westwood Hills nursing facility, and it appears that she received payments in excess of the $90 monthly rate for a portion of the time that she was in that facility, when the rate should have been limited.  Moreover, even though there was a break between times she was residing at Westwood Hills in 2007, she ultimately received regular payments for those months as if she was not in the facility in January 2008, as discussed above.

The Board acknowledges that the appellant and his sister paid significant expenses for the Veteran's care, as well as the appellant's contention that he is entitled to reimbursement for the entirety of the expenses that he paid.  However, the law limits the potential amount that can be awarded to an eligible individual for such payments to the amount of accrued benefits due to the Veteran at the time of his or her death.  In this case, that amount was $8,944, and the appellant and his sister were actually paid their respective percentages based on a total amount of $9,034 (a $90 overpayment).  Based on the foregoing, the Veteran did not have any benefits that were due and unpaid in addition to those already awarded to the appellant and his sister.  Therefore, the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).


ORDER

Entitlement to additional accrued benefits, to include reimbursement of the expense of last sickness and burial, is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


